Citation Nr: 1550232	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-18 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee early osteoarthritis with patellofemoral chondromalacia, status post chondral picking/microfracture. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) that assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence pertaining to the Veteran's left knee from September 14, 2010 to December 31, 2010.  A 10 percent rating was assigned from January 1, 2011.  


FINDINGS OF FACT

1. The Veteran's left knee osteoarthritis has been manifested by complaints of pain and objective evidence of limited flexion, at most to 70 degrees.  

2. The Veteran's service connected left knee disability has been manifest by a meniscal tear and symptoms of repeated effusion, pain, locking, and swelling.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left knee osteoarthritis resulting in limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015). 

2. The criteria for a separate 20 percent rating for a semilunar cartilage disability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed left knee disability in December 2010 and August 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that her service-connected left knee disability is more severe than what is reflected by the currently assigned rating.  Specifically, she states in her November 2010 claim for increase that she previously underwent surgery to decrease aching pain, locking, popping, and weakness.  However, these symptoms increased along with slower and limited mobility.  She underwent a second surgery on her left knee, arthroscopic surgery and chondroplasty/chondral picking procedure, which resulted in pain.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2015).  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's 10 percent rating for left knee early osteoarthritis with patellofemoral chondromalacia, status post chondral picking/microfracture, is rated under Diagnostic Code 5003-5260.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5003 concerns degenerative arthritis.  The second four digits after the hyphen, 5260 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

A claimant who has arthritis and dislocated semilunar cartilage with frequent "locking", pain, and joint effusion of the knee may be rated separately under Diagnostic Code 5003, Diagnostic Code 5257, and Diagnostic Code 5258, and rating a knee disability under a combination of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Turning to the evidence of record, a March 30, 2010, private treatment record notes the Veteran's active range of motion testing revealed flexion to 101 degrees and extension lacking 10 degrees.  Knee strength was 4/5 for flexion and extension.  Gait was antalgic.  A March 30, 2010, VA treatment record notes a March 25, 2010, magnetic resonance imaging (MRI) of the Veteran's left knee revealed chronic knee pain of osteoarthritis with recent history of mechanical symptoms consistent with meniscal involvement.  An April 2010 private treatment record notes the Veteran's active range of motion was flexion to 120 and extension lacking four degrees.  A subsequent April 2010 private treatment record notes the Veteran's active range of motion was flexion to 128 degrees and extension lacked three degrees. 

A June 2010 VA treatment record notes the Veteran's "recent description of pain may also be secondary to mechanical symptoms with meniscal involvement as was evident in physical exam with positive joint line tenderness with positive McMurray test.  This was evidnet [sic] in recent MRI."  

A September 2010 VA treatment record notes the Veteran underwent an arthroscopy, chondroplasty of the femoral trochlea, and chondral picking of the medial femoral condyle and femoral trochlea.  The postoperative diagnosis was left knee degenerative meniscus and chondromalacia of the femoral trochlea and medial femoral condyle.  

An October 2010 VA treatment record notes the Veteran's active range of motion was zero to 110 degrees.  Mild "quad" atrophy was found.  A September 2010 VA treatment record notes the postoperative diagnosis of the Veteran's September 2010 surgery was left knee degenerative meniscus and chondromalacia of the femoral trochlea and medial femoral condyle.  

A November 15, 2010, VA treatment record notes pain was localized in the anterior medial aspect of the knee and was worse with increase in activities, such as stair climbing, squatting, and prolonged standing.  Positive for popping, at times locking, and negative for giving way.  Active range of motion was zero to 135 degrees.  "Reading of MRI from Clarksville imaging center indicated chondromalacia, arthritis, and degernative [sic] meniscal tear."  A November 23, 2010, VA treatment record notes active range of motion was zero to 120 degrees.  The Veteran had mild peripatellar pain and improved medial and lateral patellar mobility. 

The Veteran was afforded a VA examination in December 2010.  The Veteran reported her knee pain and symptoms had intensified and increased.  Summary of joint symptoms included giving way, decreased speed of joint motion, pain, repeated effusions, and swelling.  The Veteran was able to stand for 15-30 minutes, and able to walk one fourth of a mile.  Examination revealed the Veteran's weight-bearing joint was affected, but the examiner noted she was still on crutches from her surgery.  No instability was found.  Effusion, tenderness, and pain were found.  The examiner further notes the Veteran had a patellar abnormality, subpatellar tenderness and "s/p [status-post] arthroscopic microfracture/chondral picking of patellofemoral joint."  No meniscus abnormality or ankylosis was found.  Active range of motion testing revealed flexion to 85 degrees and extension limited by three degrees, with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  X-rays revealed no acute fracture or subluxation.  Degenerative narrowing and spurring was identified involving the left medial tibial femoral joint.  The examiner diagnosed the Veteran with bilateral patellofemoral disease with early left knee osteoarthritis and significant left knee patellofemoral chondromalacia, status-post chondral picking/microfracture.  Effects included decreased mobility and pain.  The disability resulted in mild effects for bathing, moderate effects for traveling, severe effects for chores, shopping, recreation, and driving, and prevented exercise and sports.  

A subsequent December 2010 VA treatment record notes the Veteran reported she was unable to ambulate without a pronounced limp.  On examination she presented on crutches with weight bearing as tolerated gait pattern.  Active range of motion was zero to 130 degrees.  

A May 2011 VA treatment record notes the Veteran complained of locking and catching.  Examination of the left knee revealed tenderness on palpation, a positive McMurray test, and pain and crepitus in medial joint compartment.  Motion was normal and no pain was elicited by motion.  A MRI in 2010 showed a tear in posterior horn of medial meniscus on the left knee.  A July 2011 private treatment record notes tenderness of the medial joint line and crepitus on palpation.  Examination revealed normal range of motion, no instability, and muscle strength and sensation were normal.   

The Veteran was afforded another VA examination in August 2015.  The Veteran reported constant pain, crepitus, swelling, and buckling/weakness.  Examination revealed active range of motion was flexion to 70 degrees and normal extension.  The examiner found range of motion itself contributed to functional loss in turning, twisting, standing, sitting, walking, bending, kneeling, and stairs.  Pain was noted and caused functional loss.  The Veteran exhibited pain on flexion; there was evidence of pain with weight bearing, and evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also evidence of crepitus.  On repetitive use testing, there was no additional functional loss or range of motion after three repetitions.  The examiner noted she was unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time as she did not assess the Veteran during those times.  Contributing factors to the Veteran's left knee disability also included less movement and weakness.  Muscle strength was 4/5 on forward flexion and extension that was due entirely to the claimed condition.  No muscle atrophy or ankylosis was found.  There was a history of recurrent effusion, described as intermittent swelling to the left knee.  No instability was found and the Veteran used a cane occasionally.  The examiner noted the Veteran did have a meniscus condition.  Residuals of the Veteran's past two surgeries included limited range of motion, weakness, and pain.  The examiner diagnosed the Veteran with left knee joint osteoarthritis.  

The Board finds that while the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected left knee disability under the applicable rating criteria for limitation of flexion (Diagnostic Code 5260) - or even a separate compensable rating for extension (Diagnostic Code 5261) - a separate 20 percent rating for dislocated semilunar cartilage of the left knee under Diagnostic Code 5258 is warranted. 

In regard to limitation of motion, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 30 and 15 degrees, respectively.  The Veteran exhibited flexion limited, at most, to 70 degrees and extension was limited at most to 10 degrees.  Thus, as flexion and extension of the left knee have not been limited to anywhere near 30 or 15 degrees, respectively, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260 or 5261.  

Although a March 30, 2010, private treatment record found extension of the left knee was limited to 10 degrees, the Board concludes that this finding was an isolated occurrence.  Indeed, private treatment records, VA treatment records, and VA examinations beginning in April 2010 found the Veteran's extension was limited at most to four degrees.  Thus, even with consideration of painful motion and the Veteran's use of a cane occasionally, a separate rating for limitation of extension of the left knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain and weakness, the Veteran had no loss of flexion less than 70 degrees.  While the August 2015 VA examiner found the Veteran had functional loss in turning, twisting, standing, sitting, walking, bending, kneeling, and stairs, and the Veteran reported he used a cane occasionally, the Board finds that the currently assigned 10 percent rating for his left knee disability under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion and weakness.  Thus, the Board finds that the ratings herein upheld and assigned for the service-connected left knee disability are proper considering the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca. 

As to other alternative or additional rating, the Board finds the preponderance of the evidence is against a separate rating for instability under Diagnostic Code 5257.  While a March 30, 2010, private treatment record found the Veteran's gait was antalgic, and the December 2010 VA examiner found the Veteran's weight-bearing joint was affected and the Veteran complained of giving way, the same VA examiner also noted the Veteran was still on crutches from her surgery and found no instability.  Moreover, while a subsequent December 2010 VA treatment record noted the Veteran reported she was unable to ambulate without a pronounced limp, the record further states that on examination, the Veteran presented on crutches with weight bearing as tolerated gait pattern.  Moreover, both a July 2010 private treatment and the August 2015 VA examination found no instability.  It seems clear from the record that the March 30, 2010, finding of antalgic gait was an isolated occurrence and that the finding of instability in December 2010 was when the Veteran was assigned a temporary disability rating based on surgical or other treatment necessitating convalescence; thus indicating that the Veteran giving way and limping was due to his recovery from surgery.  There is no evidence the Veteran suffered from instability after January 1, 2011, when his convalescence period was over.  Thus, the Board finds the record does not reflect a separate rating for instability is warranted under Diagnostic Code 5257.  

Nor have there been any medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee disability under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).  

Affording the Veteran reasonable doubt, the Board finds a separate rating may be assigned for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258.  

A March 30, 2010, VA treatment record notes a March 25, 2010, magnetic resonance imaging (MRI) of the Veteran's left knee revealed chronic knee pain of osteoarthritis with recent history of mechanical symptoms consistent with meniscal involvement.  A June 2010 VA treatment record notes the Veteran's "recent description of pain may also be secondary to mechanical symptoms with meniscal involvement as was evident in physical exam with positive joint line tenderness with positive McMurray test.  This was evidnet [sic] in recent MRI."  

A September 2010 VA treatment record notes the postoperative diagnosis of the Veteran's September 2010 surgery was left knee degenerative meniscus and chondromalacia of the femoral trochlea and medial femoral condyle.  A November 15, 2010, VA treatment record notes the Veteran was positive for locking at times.  "Reading of MRI from Clarksville imaging center indicated chondromalacia, arthritis, and degernative [sic] meniscal tear."  During her December 2010 VA examination, the Veteran reported repeated effusion and swelling.  The VA examiner found effusion and pain.  A May 2011 VA treatment record notes the Veteran complained of locking and catching and MRI in 2010 showed a tear in posterior horn of medial meniscus on the left knee.  Examination of the left knee revealed a positive McMurray test.  During the August 2015 VA examination, the Veteran reported constant pain and swelling.  The examiner noted there was a history of recurrent effusion, described as intermittent swelling to the left knee.  

The Board is aware that a November 15, 2010, VA treatment record found no effusion, a May 2011 VA treatment record found no effusion, a July 2011 private treatment record notes McMurray was negative, the December 2010 VA examiner found no meniscus abnormality, and the August 2015 VA examiner found no meniscus condition.  However, as there is a history of knee surgery, but the Veteran did not have a meniscectomy, and a MRI of the Veteran's left knee indicated a meniscus tear, the Board resolves all reasonable doubt in favor of the Veteran and assigns a 20 percent rating under Diagnostic Code 5258 rather than Diagnostic Code 5259 (symptomatic which presupposes a meniscectomy). 

The evidence thus weighs against a finding that the Veteran is entitled to a disability rating in excess of 10 percent for left knee early osteoarthritis with patellofemoral chondromalacia, status post chondral picking/microfracture.  Moreover, resolving reasonable doubt in the Veteran's favor, a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint of the left knee is warranted.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. At 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's left knee pain, weakness, decreased speed of joint motion, swelling, and popping are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her left knee disability is more severe than is reflected by the assigned ratings.  As was explained in the merits of the decision above in denying a rating, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).






	(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for left knee osteoarthritis, resulting in limitation of motion, is denied. 

A separate rating of 20 percent, but no greater, for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint of the left knee, is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


